Opinion issued May 9, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00143–CV
____________

IN RE ISABEL CHAVEZ, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Isabel Chavez filed a petition for a writ of mandamus.  The court
reporter notified the Clerk of this Court that relator no longer wished to pursue either
the related appeal or this original proceeding.  The Clerk notified relator, and relator
did not timely respond.
 
 
          Accordingly, we dismiss the petition for a writ of mandamus for want of
prosecution.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.